DETAILED ACTION

In the reply filed 5/7/2021, claims 1 and 2 are amended. Claims 1 and 2 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Claim 1 is not understood, as it appears the claim includes contradicting limitations. 
Claim 1 was amended to require “a single element fastened on this wheel axis and uniting the stators for two or more other elements, namely rotors”. Based on the disclosure, the claimed “single element” is understood to correspond with element 1, as shown in Applicant’s Fig. 1. It is noted that the disclosure does not elaborate on what element 1, through the drawings suggest that element 1 overlaps with and extends between the two rotors 2.
Claim 1 also recites: “in a plane of symmetry of the wheel situated in the plane of rotation, at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane, either an empty space or a rotating surface of the wheel can be situated between the said parts.” Based on the disclosure, and the discussion during the interview held on 12/18/2020, this recitation is understood imply that no intermediate element is provided between the two rotor elements. Essentially, a gap is formed between rotors, and the gap is void of any other element (for example, see Applicant’s Figs. 2, 3).
These two recitations contradict each other. How can there be both either an empty space or a rotating surface of the wheel can be situated between the said parts, but also the single element as claimed?  The disclosed single element occupies the space which the claim also suggests is empty. For these reasons the claim is not understood and indefinite. 

in a plane of symmetry of the wheel situated in the plane of rotation, at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane. 

In claim 1, there is improper antecedent basis for “this wheel axis”. The limitation may be corrected to read “a wheel axis”. 

Claim 1 recites: “either an empty space or a rotating surface of the wheel can be situated between the said parts.” The recitation renders indefiniteness, as “can be” is a phrase used to express a possibility. 
Specifically, it is unclear if Applicant intends to claim the structure (an empty space or a rotating surface) in the recitation. The word “can” indicates a hypothetical possibility rather than an explicit capability. 
Further, there is insufficient antecedent basis for “the said parts”. Do the said parts refer to the claimed two or more other elements?
 For the purpose of examination, the recitation has been interpreted as follows: either an empty space or a rotating surface of the wheel is situated between the said two or more rotors Such an interpretation establishes that the recitation claims either an empty space or a rotating surface, and provides clarity on which parts are “the said parts”.  Please note that this interpretation does not clarify the issues raised on page 3.

Claim 2 includes the same recitations as referenced above, and is accordingly found to be indefinite for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US 6,298,932).

Regarding claim 1, Bowman teaches: a wheel, driven by electric power comprising of a single element (18) fastened on this wheel axis and uniting the stators (28) for two or more other elements, namely rotors (30), admitting of change in the mutual position of external surfaces of these elements, namely rotors, which are in contact with a support surface, wherein, in a plane of symmetry of the wheel situated in the plane of rotation, at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane, either an empty space or a rotating surface of the wheel can be situated between the said parts. See column 2, lines 35-50, and Fig. 2. 

Regarding claim 2, Bowman teaches: a method to operate a wheel, driven by electric power, comprising of a single element (18) fastened on this wheel axis and uniting the stators (28) for two or more other elements, namely rotors (30), 15whereby to change the position of the plane of rotation of this wheel in space upon its contact with the supporting surface the mutual position of external surfaces of these elements, namely rotors, which are in contact with this 

A note on claim interpretation:  Claims 1 and 2 each recite “two or more other elements, namely rotors”. This recitation is understood such that two or more rotors are required by the claims. 

Response to Remarks
Applicant's remarks filed 5/7/2021 have been fully considered. The Examiner thanks the Applicant for addressing issues raised in the prior Official Actions. The Examiner acknowledges that, because the wheel from US 3,827,517 (previously relied upon) is driven hydraulically, the prior rejection under 35 U.S.C. 102(a)(1) is no longer applicable, since the claims have been amended to require the wheel being driven by electric power. 
Applicant’s remarks suggest that the claims are in compliance with 35 U.S.C. 112, however the newly amended claims have been found indefinite for the reasons discussed in greater detail, above. 
Applicants presents remarks regarding prior art, previously cited/applied. Applicant suggests that Bowman (previously cited, but not relied upon until the present Action) does not teach the limitations of the claims, though no specific argument is presented. Amendments to the claims necessitated a new ground(s) of rejection. Applicant's remarks were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMA K FRICK/Primary Examiner, Art Unit 3618